Citation Nr: 1504265	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims folder is now in the jurisdiction of the Montgomery, Alabama RO.


FINDING OF FACT

The Veteran's current left wrist disability is not attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a left wrist disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA's duty to notify has been satisfied through a notice letter dated in May 2011, that informed the Veteran of his duty and the VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records (STRs), and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran contends that his military medical records are not complete.  However, has not alleged that he was treated for the claimed left wrist disability during active military service.  See December 2012 VA Form 9.  In his June 1974 Report of Medical History prior to separation, the Veteran did not report any problems with his left wrist.  The lack of report of such an incident in 1967, when the events would have been fresh in the Veteran's mind is significant evidence against the claim.  In effect, the Veteran's own prior statements provide evidence against this claim.  The Board finds that further efforts to obtain STRs are not required for an adequate decision in this case.

The Veteran was also provided a VA examination in August 2011 for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner examined the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Veteran asserts that he injured his left wrist prior to active military service, and that his pre-existing injury was aggravated in-service.  See April 2011 VA Form 21-526; November 2014 Appellant's Brief on VBMS.

In August 2011, the Veteran was afforded a VA examination to determine the nature, and etiology of his claimed left wrist disability.  The examiner diagnosed strain of the left wrist.  The Veteran reported that in 1970 he fell and fractured his left wrist and was treated with a cast.  He reported symptoms of pain in the left wrist which caused numbness of his ring and little finger impacting his ability to hold items with his left hand.  He also reported that when his fingers are numb they "draw up" causing him to drop things.  The Veteran is right hand dominant.  

Upon examination in August 2011, he denied having flare-ups and there was no evidence of ankylosis, tenderness, or pain on palpation of the left wrist.  Following repetitive testing, the examiner noted palmar flexion to 80 degrees, and dorsiflexion to 70 degrees.  The examiner's report reflects objective evidence of pain and no evidence of additional limitation of range of motion of the left wrist following repetitive testing.  There was no functional loss of the right or left upper extremities.  Muscle strength was measured as normal.  Wrist flexion was measured at 5/5 and wrist extension was also measured at 5/5.  X-rays revealed no degenerative or traumatic arthritis.  The examiner determined mild irregularity/deformity at the distal ulna with adjacent ossific fragment likely related to remote possibly ununited styloid process fracture of the ulna and opined the left wrist condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed injury.  The examiner noted the Veteran's pre-existing injury to the left arm reported on his May 1970 enlistment examination and noted that the Veteran's STRs are silent for any treatment to the left wrist or scar located on the left forearm.

With respect to the first element of service connection, the record reflects a diagnosis of current left wrist disability.  Accordingly, the first element of service connection is established.  

With respect to the second element, STRs are silent for any complaints, diagnoses, or treatment related to a left wrist injury in service.  A July 1970 pre-induction examination report reflects the clinician noted the Veteran had a healed scar on his left forearm.  On his June 1974 Report of Medical History prior to separation, the Veteran did not report any problems with his left wrist.  

The Board acknowledges the Veteran's assertions regarding the severity of his left wrist disability, and finds these statements to be competent, credible, and probative, as the Veteran is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the August 2011 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The examiner considered the Veteran's history and concluded that current disability is not traceable to neither injury neither incurred in nor worsened by active military service.

The Veteran's statement as to in-service aggravation of a pre-existing injury are less probative than the medical evidence of record, to include the Veteran's STRs, which do not reflect an complaints, diagnoses, or treatment related to a left wrist injury during active service.  Crucially, the earliest indication of a left wrist disability, as shown by the medical evidence of record, was in 2011, which is approximately 36 years following separation from active service.  This lapse in time weighs against the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).

Accordingly, the most probative evidence of record is negative for a disease, injury or event in service or aggravated by active military service.  Accordingly, the second element of service connection is not met, and the claim fails on this element alone.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a right shoulder disability and a right ankle disability.  Therefore, the benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left wrist disability is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


